297 S.W.3d 602 (2009)
Ollie WILLIAMS, Appellant,
v.
Leonard PRATTE, Respondent.
No. ED 91777.
Missouri Court of Appeals, Eastern District, Division Three.
September 8, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 9, 2009.
Ollie Williams, Pacific, MO, pro se.
Leonard Pratte, Bowling Green, MO, pro se.
Before GLENN A NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The plaintiff, Ollie Williams, an inmate in the Missouri Department of Corrections, appeals pro se the judgment entered *603 by the Circuit Court of Pike County, Associate Judge Division. The trial court dismissed with prejudice the plaintiffs petition against the defendant, corrections officer Leonard Pratte, for failure to prosecute.
The plaintiff has failed to follow the briefing requirements of Rule 84.04. Therefore, the plaintiff preserves nothing for appeal because he has not properly briefed his allegation that the trial court erroneously dismissed his suit for failure to prosecute, and he has not developed any argument supported by legal authority on that point. Rule 84.13(a); Houston v. Weisman, 197 S.W.3d 204, 206 (Mo.App. E.D.2006).
We have reviewed the plaintiffs brief and the record on appeal and find no error. An opinion would have no precedential value. We affirm the trial court's judgment. Rule 84.16(b)(5).